Pee Ctteiam.
The relator seeks a writ of mandamus directing the civil .service commission to certify his pay as a process server in the sheriff’s office, Middlesex county, for the last half of September and the whole of October, 1930. The case comes before us on an agreed state of facts.
The Civil Service act of 1908 (Pamph. L. 235) had been adopted in Middlesex county and the relator was successful in a competitive examination held for the position of process server. He received a temporary appointment July 14th, 1930, for the vacation period. Prior to his appointment, the sheriff had abolished three positions held by court attendants, and the civil service commission placed the names of those who had held the position of court attendant upon the preferred eligible list for process server. The sheriff will not appoint one of those whose name appears on the preferred eligible list as process server, and the civil service •commission will not certify relator’s pay.
*310The propriety of the action of the commission in placing-the names of the former court attendants upon the preferred, eligible list is challenged. The determination of this question is unnecessary to the decision of this case, and perhaps-should have been raised on certiorari.
Since the relator received a temporary appointment July 14th, 1930, he held over after two months’ temporary service,, and is not entitled to certification. Shalvoy v. Johnson, 84 N. J. L. 134.
The rule will be discharged.